Name: Council Regulation (EC) No 922/97 of 20 May 1997 amending Regulation (EEC) No 1765/92 establishing a support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: agricultural structures and production;  farming systems
 Date Published: nan

 Avis juridique important|31997R0922Council Regulation (EC) No 922/97 of 20 May 1997 amending Regulation (EEC) No 1765/92 establishing a support system for producers of certain arable crops Official Journal L 133 , 24/05/1997 P. 0001 - 0001COUNCIL REGULATION (EC) No 922/97 of 20 May 1997 amending Regulation (EEC) No 1765/92 establishing a support system for producers of certain arable cropsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 42 and 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas, where raw materials for the manufacture of products not intended for direct use for human or animal consumption are produced on set-aside land, the delivery of those raw materials to the processor must be confirmed for control reasons before compensation may be paid to the applicant; whereas experience has shown that compliance with this rule makes it difficult to pay the compensation concerned by the deadline of 31 December; whereas the deadline for paying the compensation for the set-aside obligation should be postponed to 31 March in cases where the set-aside land is used for the production of raw materials for the manufacture of products not intended for direct use for human or animal consumption;Whereas Regulation (EEC) No 1765/92 (4) should therefore be amended,HAS ADOPTED THIS REGULATION:Article 1 The following sentence shall be added to Article 10 (1) of Regulation (EEC) No 1765/92:'However, where Article 7 (4) applies, compensation for the land set-aside obligation shall be paid between 16 October and 31 March of the following year.`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from the 1997/98 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 May 1997.For the CouncilThe PresidentJ. VAN AARTSEN(1) OJ No C 106, 4. 4. 1997, p. 13.(2) OJ No C 132, 28. 4. 1997.(3) Opinion delivered on 23 April 1997 (not yet published in the Official Journal).(4) OJ No L 181, 1. 7. 1992, p. 12. Regulation as last amended by Regulation (EC) No 1575/96 (OJ No L 206, 16. 8. 1996, p. 1).